   Case 1:20-cv-06516-VM Document 33-2 Filed 09/09/20 Page 1 of 6


Keys to Success for Elimination of Extras and Lates
- TSA Printer must be activated this week
- Use of SV is imperative
- Double Stacking is a requirement when bulking out
- Repurpose underutilized afternoon DU runs to pickup mailer volume

Extra Trip Reasons:
Late FedEx Flight

Extra Flight due to Mitigation

THS Pickup
Current Customer Pickup
New Customer
THS Drop

Late Break at THS

Regularly Scheduled Network Extra


DRO


Unplanned Excess Volume

Contractor Omitted Service

Contractor Late trip

Driver health Emergency

Contingency Planned Offloads

ISC Offloads

Emergency (civil unrest, Covid related, weather)

Sunday Transportation
  Case 1:20-cv-06516-VM Document 33-2 Filed 09/09/20 Page 2 of 6




Directs via the STC


MTE


Parcel returns


STC
             Case 1:20-cv-06516-VM Document 33-2 Filed 09/09/20 Page 3 of 6




Decision Point                                    If Yes         If No
Can it be processed in time to meet service     Acceptable   Not Acceptable

Was extra flight authorized by HQ               Acceptable   Not Acceptable

Normal Flight - Scheduled                       Acceptable   Not Acceptable
Is it a scheduled trip                          Acceptable   Not Acceptable
Must be approved through HQ                     Acceptable   Not Acceptable
Should be scheduled - not an extra              Acceptable   Not Acceptable

HQ Notification- Can we make service            Acceptable   Not Acceptable

Requires HQ approval                            See notes      See notes


Are you RPGs and volume aligned properly        See notes      See notes

Will you make service and is the last service
                                                Acceptable   Not Acceptable
responsive trip Double stacked
Did the contractor fail to run the trip         Acceptable   Not Acceptable

Can service be achieved                         See notes      See notes

Will this cause regular trip to not run         Acceptable   Not Acceptable

Are these trips approved by Area                Acceptable   Not Acceptable

Are current trips being fully utilized          Acceptable   Not Acceptable

Notify/Approval from NOCC                       Acceptable   Not Acceptable
Bulk out expected on Monday, Trips on both
                                                Acceptable   Not Acceptable
days will be fully utilized
             Case 1:20-cv-06516-VM Document 33-2 Filed 09/09/20 Page 4 of 6



Extra or regular service to move directs to the
                                                  Acceptable   Not Acceptable
STC - Requires HQ approval - STO

Have 48 postions been loaded on the trailer       Acceptable   Not Acceptable


Requires HQ approval                              Acceptable   Not Acceptable


Same as the Plants                                See notes      See notes
             Case 1:20-cv-06516-VM Document 33-2 Filed 09/09/20 Page 5 of 6




Note




THS runs should be scheduled and aligned
properly to arrival - should not be extra service
Must be fully utilized
Must be utilized , deviation first
SV will be utilized to determine if the extra is
allowable, Operating plan must be met
Normal Trip should be held and run late. Late
trip for this reason is authorized.
Consult with HQ Surface Operations to set up
regular trip and find offsetting cuts
Ensure RPGs reflect actual processing times and
volumes. Adjust last trip to current processing
capabilities
SV will be utilized to determine if the extra is
allowable, Operating plan must be met
will it be service responsive , if not can it be
combined the following day
Extra only if service can be made and if the late
will not be service responsive
Notify HQ NOCC

Should be part of mitigation

Notify HQ operations

Notify HQ NOCC/STO
SV will be utilized, if you run Sunday , must
eliminate Monday unless SV supports bulk out
             Case 1:20-cv-06516-VM Document 33-2 Filed 09/09/20 Page 6 of 6


Directs must not be moved to the STC , trip
should be double stacked and dispatched from
origin
Requires HQ Approval, trips to the MTESC must
follow SOP - 48 scans
Request approval, we should not be running
transportation for returns unless we have it in an
NSA

Same rules as above apply
